Title: Notes on Aaron Burr, 15 April 1806
From: Jefferson, Thomas
To: 


                        
                            1806. Apr. 15.
                        
                        
                     
                        
                           1806, Apr. 15.
                           about a month ago Colo. Burr called on me, & entered into a conversation in which he mentioned that a
                            little before my coming into office I had written to him a letter intimating that I had destined him for a high employ,
                            had he not been placed by the people in a different one; that he had signified his willingness to resign as V. President
                            to give aid to the admn in any other place; that he had never asked an office however; he asked aid of nobody,
                            but could walk on his own legs, & take care of himself: that I had always used him with politeness, but nothing more:
                            that he had aided in bringing on the present order of things, that he had supported the admn, & that he could
                            do me much harm: he wished however to be on different ground: he was now disengaged from all particular business, willing
                            to engage in something, should be in town some days, if I should have any thing to propose to him.   I observed to him that
                            I had always been sensible that he possessed talents which might be employed greatly to the advantage of the public, &
                            that as to myself I had a confidence that if he were employed he would use his talents for the public good: but that he
                            must be sensible the public had withdrawn their confidence from him, & that in a government like ours it was necessary
                            to embrace in it’s admn as great a mass of public confidce as possible, by employing those who had a character
                            with the public, of their own, & not merely a secondary one through the Exve. he observed that if we believed a few
                            newspapers it might be supposed he had lost the public confidence, but that I know how easy it was to engage newspapers in
                            any thing. I observed that I did not refer to that kind of evidence of his having lost the public confidence, but to the
                            late presidential election, when, tho’ in possn of the office of V. P. there was not a single voice heard for his
                            retaining it. that as to any harm he could do me, I knew no cause why he should desire it, but at the same time I feared
                            no injury which any man could do me: that I never had done a single act, or been concerned in any transaction, which I
                            feared to have fully laid open, or which could do me any hurt if truly stated: that I had never done a single thing with a
                            view to my personal interest, or that of any friend, or with any other view than that of the greatest public good: that
                            therefore no threat or fear on that head would [ever] be a motive of action with me. he has continued in town to this time;
                            dined with me this day  & called on me to take leave 2. or 3. days ago. I did not commit these things to writing at
                            the time but I do it now, because in a suit between him & Cheatham, he has had a deposn of mr Bayard taken, which
                            seems to have no relation to the suit nor to any other object but to calumniate me. Bayard pretends to have addressed to
                            me during the pendency of the Presidl. election in Feb. 1801. through Genl. Saml. Smith, certain condn’s on which
                            my election might be obtained, & that Genl. Smith after conversing with me gave answers from me. this is absolutely
                            false. no proposn of any kind was ever made to me on that occasion by Genl. Smith, nor any answer authorised by me.
                            and this fact Genl. Smith affirms at this moment, for some matters connected with this see my notes of Feb. 12. & 14.
                            1801. made at the moment. but the following transactions took place about the same time, that is to say while the
                            Presidential election was in suspense in Congress, which tho’ I did not enter at the time they made such an impression on
                            my mind that they are now as fresh as to their principal circumstances as if they had happened yesterday. coming out of
                            the Senate chamber one day I found Gouverneur Morris on the steps. he stopped me & began a conversn on the strange
                            & portentous state of things then existing, and went on to observe that the reasons why the minority of states were so
                            opposed to my being elected was that they apprehended that 1. I should turn all federalists out of office. 2. put down the
                            Navy 3. wipe off the public debt &ca. 
                        
                        
                           
                           that I need only to declare, or authorise my friends to declare, that I would not
                            take these steps, and instantly the event of the election would be fixed. I told him that I should leave the world to
                            judge of the course I meant to pursue by that which I had pursued hitherto; believing it to be my duty to be passive &
                            silent during the present scene; that I should certainly make no terms, should never go into the office of President by
                            capitulation, nor with my hands tied by any conditions which should hinder me from pursuing the measures which I should
                            deem for the public good. it was understood that Gouverneur Morris had entirely the direction of the vote of Lewis Morris
                            of Vermont, who by coming over to M. Lyon would have added another vote & decided the election.   about the same time, I
                            met with mr Adams walking in the Pensylva. avenue. we conversed on the state of things. I observed to him that a very
                            dangerous experiment was then in contemplation, to defeat the Presidential election by an act of Congress declaring the
                            right of the Senate by naming a President of the Senate, to devolve on him the govmt during any interregnum: that
                            such a measure would probably produce resistance by force & incalculable consequences which it would be in his power to
                            prevent by negativing such an act. he seemed to think such an act justifiable & observed it was in my power to fix the
                            election by a word in an instant, by declaring I would not turn out the federal officers, not put down the Navy, nor
                            spurge the National debt. finding his mind made up as to the usurpation of the government by the President of the Senate I
                            urged it no further, observed the world must judge as to myself of the future by the past, and turned the conversation to
                            some thing else.   about the same time Dwight Foster of Massachusets called on me in my room one night & went into very
                            long conversation on the state of affairs the drift of which was to let me understand that the fears above-mentioned were
                            the only obstacles to my election, to all of which I avoided giving any answer the one way or the other. from this moment
                            he became most bitterly & personally opposed to me & so has ever continued. I do not recollect that I ever had any
                            particular conversn with Genl. Sam. Smith on this subject. very possibly I had however, as the general subject & all
                            it’s parts were the constant themes of conversatn in the private tete à tetes with our friends. but certain I am that
                            neither he, nor any other republican ever uttered the most distant hint to me about submitting to any conditions or giving
                            any assurances to any body; and still more certainly was neither he or any other person ever authorised by me to say that
                            I would or would not do.   see a very exact statement of Bayard’s conduct on that occasion in a piece among my Notes of
                            1801. which was published by G. Granger with some alterations in the papers of the day under the signature of
                        
                     
                  
                    